MEMORANDUM OPINION
                                         No. 04-10-00715-CV

                                          Frank J. GARCIA,
                                              Appellant

                                                  v.

                                        Lorraine D. GARCIA,
                                               Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-16642
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 8, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id.

42.1(d).

                                                       PER CURIAM